PER CURIAM.
Larry L. Stewart seeks to appeal the district court’s orders denying him leave to proceed in forma pauperis and dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See Stewart v. Raborg, No. CA-03-41-AM (E.D. Va. filed Jan. 21, 2003 & entered Jan. 27, 2003; filed Mar. 10, 2003 & entered Mar. 11, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.